DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicant’s filing on 12/28/2020.  Claims 3 and 5 have been amended.  No claims have been canceled or newly added.  Accordingly, claims 1-22 are currently pending and examined below.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “vehicle charging control system”, “power receiving system”, “remote control system”, and “control unit” in claims 1-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholder “system” linked by the transition phrases “vehicle charging control”, “power receiving”, and “remote control”, and the generic placeholder “unit” linked by the transition phrase “control”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Vehicle charging control system” – ¶82 “a computer processor” onboard autonomous vehicle 100 that executes computer program code stored in a computer-readable medium.
2) “Power receiving system” – ¶25 “a receiver coil configured to be inductively coupled to a transmitter coil in the power transmitting system”, the receiver coil being located onboard autonomous vehicle 100.
3) “Remote control system” – ¶33 “a computer server in communication with a plurality of autonomous vehicles and a plurality of charging stations”, the computer server being located near a plurality of vehicle charging stations.
A review of the specification shows that it lacks proper description of “control unit”.  The Examiner is interpreting this limitation as follows: 
1) “Control unit” – a vehicle electronic control unit configured to control the autonomous vehicle’s propulsion, braking, and steering.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 3-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  Claims 3-5 are directed toward the autonomous vehicle being operably connected to the vehicle charging control system, wherein the vehicle charging control system sends commands to the autonomous vehicle for navigating to and aligning with a power transmitting system.  The control hardware onboard the vehicle to perform this function is discussed in a very high level of generality in the specification.  For the sake of examination, the Examiner is interpreting “control unit” generically as “the autonomous vehicle”.  For example, claim 4 could read “...the vehicle charging control system transmits the station location data for the assigned charging station to the autonomous vehicle for guiding the autonomous vehicle to the assigned charging station.”

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


In claims 3-5, the limitation “control unit” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  In fact, the term “control unit” does not appear anywhere in the specification.  Therefore, claims 3-5 are indefinite and are rejected under 35 U.S.C. 112(b).

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2018/0105053 A1, hereinafter “Ahmed”) in view of Bostick et al. (US 2018/0081360 A1, hereinafter “Bostick”).

Regarding claim 1, Ahmed teaches charging equipment for an autonomous vehicle comprising: a vehicle charging control system (See ¶49 “charging system controller”.) configured to be operably connected to the autonomous vehicle (See ¶60 “autonomous or partially autonomous vehicle”.); and a power receiving system configured to be operably connected to the autonomous vehicle (See ¶37 “vehicle charging coils”.); wherein the vehicle charging control system communicates with a remote control system to receive station location data for a charging station for guiding the autonomous vehicle to the charging station (See FIG. 5, step 501, and ¶76 “the access point provides one or more signals to assist a vehicle in both choosing and reaching an appropriate pad, and in positioning in the proper location for charging”.); wherein the power receiving system (See ¶37 “vehicle charging coils”.) receives electric power from a power transmitting system at the charging station (See ¶43 “ground pad/charging coil”.) and transfers electric power to the autonomous vehicle (See ¶61 “Once the vehicle is properly positioned, the charging can be engaged 209.”); wherein the (See ¶¶37-38 “… messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.  Once the vehicle is properly aligned with the charging coils, the charging station may signal the vehicle to cease movement and wireless charging may begin.”).  
Ahmed does not expressly disclose wherein the charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle.  However, Bostick, in the same field of invention, discloses this limitation (See ¶86 “Based on the current time to replenish energy for corresponding autonomous vehicles, the server assigns an appropriate station.  The server assigns the autonomous vehicles to an appropriate energy station in such a way that there is no or minimum queue time to replenish energy.”  See also ¶70 “Illustrative embodiments consider several factors while determining when an autonomous vehicle should recharge or refuel.  Factors that illustrative embodiments consider may include, for example: 1) current charge or fuel level and range of autonomous vehicle…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahmed with those of Bostick in order to expressly assign a charging station to an autonomous vehicle based on the current charge of the autonomous vehicle.  As is stated in the disclosure of Bostick, it is advantageous to assign a charging station to an autonomous vehicle in order to minimize queues that may occur if numerous vehicles arrive at the same station to recharge at the same time.  See ¶23, which states “the set of services may direct the registered autonomous vehicles in need of replenishing the 

Regarding claim 2, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system communicates with the remote control system to receive a unique station ID associated with the assigned charging station (See ¶36 “In order for the charging control message exchange to begin, the vehicle (Wi-Fi- client) first associates with an Access Point… Association involves the vehicle system presenting proper security credentials (SSID, password, etc.), authenticating, and then actually joining the Wi-Fi communication network of the wireless charging system.”  The examiner interprets the security credentials and authentication as naturally including a unique station ID.); and wherein the vehicle charging control system uses the alignment signals only from the assigned charging station associated with the station ID for aligning the autonomous vehicle with respect to the power transmitting system at the assigned charging station (See ¶37 “After the vehicle has joined the wireless charging system’s network, the charging station may exchange standardized messages with the vehicle for the purposes of positioning the vehicle.  This may include messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.”  The vehicle communication system is coupled with only one wireless access point, so the alignment signals naturally come from only that wireless access point, which is associated with the charging pad to which the vehicle is aligned.).  

Regarding claim 3, modified Ahmed teaches the charging equipment according to claim 2, wherein the vehicle charging control system is configured to be operably connected to the autonomous vehicle (See ¶81 “… autonomous or partially autonomous driving may be used at some point to more quickly, precisely position a vehicle.”).  

Regarding claim 4, modified Ahmed teaches the charging equipment according to claim 3, wherein the vehicle charging control system transmits the station location data for the assigned charging station to the autonomous vehicle for guiding the autonomous vehicle to the assigned charging station (See ¶60 “… an autonomous or partially autonomous vehicle) may use the received instructions to precisely position the vehicle to facilitate charging.”).  

Regarding claim 5, modified Ahmed teaches the charging equipment according to claim 3, wherein the vehicle charging control system transmits driving commands to the autonomous vehicle based on the alignment signals for aligning the autonomous vehicle with respect to the power transmitting system at the assigned charging station (See ¶¶78-80 regarding precision guidance signals received by an autonomous vehicle that are used to “precisely position a vehicle”.).  

Regarding claim 6, modified Ahmed teaches the charging equipment according to claim 1, wherein the power receiving system is configured to be operably connected to a power storage (See ¶50 “Once a compatible vehicle is properly positioned over the charging pad, the wireless charging process begins 210…. The charging process continues until the vehicle battery is fully charged or reaches a desired charge level.”).  

Regarding claim 7, modified Ahmed teaches the charging equipment according to claim 1, wherein the power receiving system wirelessly receives electric power from the power transmitting system at the assigned charging station (See ¶50 “wireless charging process”.).  

Regarding claim 8, modified Ahmed teaches the charging equipment according to claim 7, wherein the power receiving system includes a receiver coil configured to be inductively coupled to a transmitter coil in the power transmitting system to wirelessly transfer electric power (See ¶43 “Multiple parameters are used by a wireless power transfer system to determine compatibility between the vehicle charging coil and a ground pad/charging coil” and ¶44 “components of inductive (wireless) charging systems”.).  

Regarding claim 9, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system communicates with the remote control system via a first wireless communication link (See ¶23 “Data may be communicated between CPU 3 and network 61 utilizing, for example, a data-plan, data over voice, or DTMF tones associated with nomadic device 53.  Alternatively, it may be desirable to include an onboard modem 63 having antenna 18 in order to communicate data between CPU 3 and network 61 over the voice band.”  The Examiner understands this “first” wireless communication link to be a long-distance communication link between the remote control system and the vehicle charging control system, via a network.  See FIG. 1 for more details.); and wherein the vehicle charging control system receives the alignment signals via a second wireless communication link (See ¶78 “… short-range communication sensors (BT, BLE, Zigbee, Wi-Fi) may be used in conjunction with vehicle transmitters, transceivers, or other components, to communicate vehicle element location(s) and guide the vehicle to the appropriate location.”  The Examiner understands this “second” communication link to be a short-range communication link between the remote control system and the vehicle charging control system, wherein this short-range communication is specifically configured to precisely guide the vehicle to the charging pad.).  

Regarding claim 11, modified Ahmed teaches the charging equipment according to claim 1, wherein the vehicle charging control system transmits vehicle station location data for the autonomous vehicle to the remote control system (See ¶78 “… short-range communication sensors (BT, BLE, Zigbee, Wi-Fi) may be used in conjunction with vehicle transmitters, transceivers, or other components, to communicate vehicle element location(s) and guide the vehicle to the appropriate location.”).  
For the sake of examination, the Examiner interprets “vehicle station location data for the autonomous vehicle” as the location of the autonomous vehicle with respect to specific features of the charging station (e.g., near a specific charging pad).

Ahmed teaches a method of electrically charging an autonomous vehicle comprising the steps of: communicating, via a vehicle charging control system of the autonomous vehicle, with a remote control system to receive station location data for a charging station for guiding the autonomous vehicle to the charging station (See FIG. 5, step 501 “Provide initial guidance”, and ¶76 “the access point provides one or more signals to assist a vehicle in both choosing and reaching an appropriate pad, and in positioning in the proper location for charging”.); receiving, via the vehicle charging control system of the autonomous vehicle, alignment signals from the charging station for aligning the autonomous vehicle with respect to a power transmitting system at the charging station (See FIG. 5, step 505 “Engage short range guidance”, and ¶¶37-38 “… messages that provide information to guide the vehicle into the parking space and properly align ground/vehicle charging coils.  Once the vehicle is properly aligned with the charging coils, the charging station may signal the vehicle to cease movement and wireless charging may begin.”); receiving, via a power receiving system of the autonomous vehicle (See ¶37 “vehicle charging coils”.), electric power from the power transmitting system at the charging station (See ¶43 “ground pad/charging coil”.) and transmitting electric power to the autonomous vehicle (See FIG. 5, step 523 “Begin charging”, and ¶61 “Once the vehicle is properly positioned, the charging can be engaged 209.”).
Ahmed does not expressly disclose wherein the charging station is assigned to the autonomous vehicle by the remote control system based on a real-time power charge status of the autonomous vehicle (See ¶86 “Based on the current time to replenish energy for corresponding autonomous vehicles, the server assigns an appropriate station.  The server assigns the autonomous vehicles to an appropriate energy station in such a way that there is no or minimum queue time to replenish energy.”  See also ¶70 “Illustrative embodiments consider several factors while determining when an autonomous vehicle should recharge or refuel.  Factors that illustrative embodiments consider may include, for example: 1) current charge or fuel level and range of autonomous vehicle…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahmed with those of Bostick in order to expressly assign a charging station to an autonomous vehicle based on the current charge of the autonomous vehicle.  As is stated in the disclosure of Bostick, it is advantageous to assign a charging station to an autonomous vehicle in order to minimize queues that may occur if numerous vehicles arrive at the same station to recharge at the same time.  See ¶23, which states “the set of services may direct the registered autonomous vehicles in need of replenishing the onboard energy source to one or more selected energy stations that will minimize energy replenishment times to meet travel destination time constraints defined by passengers of the registered autonomous vehicles.”  In other words, the remote control system is configured to receive the current charge status and the location of each vehicle, and based on the demand for charging at charging stations, the remote control system can assign vehicles to stations in an efficient manner that minimizes wait times and queueing for a fleet of autonomous vehicles.

With respect to claim 13, all the limitations have been analyzed in view of claims 2 and 12, and it has been determined that claim 13 does not teach or define any new limitations beyond those previously recited in claims 2 and 12; therefore, claim 13 is rejected over the same rationale as claims 2 and 12.



With respect to claim 15, all the limitations have been analyzed in view of claims 3, 4, and 12, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claims 3, 4, and 12; therefore, claim 15 is rejected over the same rationale as claims 3, 4, and 12.

With respect to claim 16, all the limitations have been analyzed in view of claims 3, 5, and 12, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claims 3, 5, and 12; therefore, claim 16 is rejected over the same rationale as claims 3, 5, and 12.

With respect to claim 17, all the limitations have been analyzed in view of claims 6 and 12, and it has been determined that claim 17 does not teach or define any new limitations beyond those previously recited in claims 6 and 12; therefore, claim 17 is rejected over the same rationale as claims 6 and 12.

With respect to claim 18, all the limitations have been analyzed in view of claims 7 and 12, and it has been determined that claim 18 does not teach or define any new limitations beyond 

With respect to claim 19, all the limitations have been analyzed in view of claims 7, 8, and 12, and it has been determined that claim 19 does not teach or define any new limitations beyond those previously recited in claims 7, 8, and 12; therefore, claim 19 is rejected over the same rationale as claims 7, 8, and 12.

With respect to claim 20, all the limitations have been analyzed in view of claims 9 and 12, and it has been determined that claim 20 does not teach or define any new limitations beyond those previously recited in claims 9 and 12; therefore, claim 20 is rejected over the same rationale as claims 9 and 12.

With respect to claim 22, all the limitations have been analyzed in view of claims 11 and 12, and it has been determined that claim 22 does not teach or define any new limitations beyond those previously recited in claims 11 and 12; therefore, claim 2 is rejected over the same rationale as claims 11 and 12.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being patentable over Ahmed, in view of Bostick, and in view of Ricci (US 2017/0136894 A1, hereinafter “Ricci”).

Regarding claim 10, modified Ahmed teaches the charging equipment according to claim 1.  Modified Ahmed does not expressly disclose wherein the vehicle charging control 
However, Ricci, in the same field of invention, teaches this limitation (See ¶175 “the request may be received by the power tracking server 2012 and/or a power source.  The charge request may be sent by the vehicle 100 in response to a user input or based on a determined level of charge associated with the vehicle 100.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ahmed with those of Ricci in order to send the power charge status data of a vehicle’s battery to a charging station while the vehicle is being charged.  By explicitly combining this feature with the invention of Ahmed, one of ordinary skill in the art would develop a charging system that can actively control the state of charge of a vehicle battery, since it has feedback from the vehicle regarding the battery’s state of charge.  This system would clearly be beneficial to estimate the time required for charging (which is expressly disclosed by Ahmed), to accurately charge a vehicle to a specific state of charge (also disclosed by Ahmed), or perhaps to prevent the system from over-charging a vehicle battery.

With respect to claim 21, all the limitations have been analyzed in view of claims 10 and 12, and it has been determined that claim 21 does not teach or define any new limitations beyond those previously recited in claims 10 and 12; therefore, claim 21 is rejected over the same rationale as claims 10 and 12.

Response to Arguments
Applicant’s arguments filed on 12/28/2020 (pages 7-11 of the Remarks) have been carefully considered, but they are not persuasive for at least the following reasons.
On page 8 of the Remarks, the Applicant submitted that “Ahmed’s autonomous vehicle is not part of a fleet of autonomous vehicles where a remote control system assigns charging stations and transmits station location data for guiding the autonomous vehicle to an assigned charging station.”  The Examiner respectfully disagrees with this statement.  Ahmed teaches a system that assigns charging stations and transmits station location data for guiding multiple vehicles.  See paragraph 61, which states “the access point can serve to at least partially manage driver expectations and queuing for multiple vehicles seeking use of limited numbers of access points.”  
Furthermore, while the instant disclosure may be directed toward efficient charging of an autonomous vehicle “fleet”, the claims are directed toward the charging of a single autonomous vehicle.  The term “fleet” is not included in the claims.  Given that the disclosure of Ahmed is directed toward the efficient charging of numerous autonomous vehicles, and the teachings of Bostick could be used by one of ordinary skill in the art to modify the teachings of Ahmed, the rationale for the obviousness rejections of independent claims 1 and 12 is correct.
On page 9 of the Remarks, the Applicant focuses on the motivation for the remote control system of the instant application to efficiently assign autonomous vehicles across a fleet to be charged “proactively”, thus reducing or eliminating wait times or queuing.  These purported features of the instant invention are not present in the claims.  Rather, the claims are directed to the charging of a single autonomous vehicle, and the method and system currently claimed 
Ahmed describes wherein a user can select a charging station, but it also describes an embodiment where the selection is “automatic”.  See paragraphs 40 and 66.  The Examiner considers this automatic selection of a charging station to be equivalent to the “assigned” charging station in the instant claims.  These claims do not elaborate on the nature of this assignment, besides stating that the assignment is based on a real-time power charge status of the autonomous vehicle, a limitation that Bostick clearly teaches.  Applicant’s arguments appear to be directed to the specific nature of this assignment being the key to the instant invention.  If this is the case, then the Examiner suggests incorporating the novel elements of this assignment into the claims.
Regarding selectively charging autonomous vehicles among a fleet of vehicles, a reference, Donnely et al. (US 2019/0217735 A1) has been included on form PTO-892, since it appears to teach some of the limitations that the Applicant believes to be novel in the instant application.  Paragraph 32 discusses selectively charging vehicles that are not providing rides to users, and it also discusses instructing a vehicle to wait to charge when service demand is low or when power pricing rates are low.

Conclusion 
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.

If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669